Citation Nr: 1530958	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for headaches.

2.  Whether new and material evidence has been received to reopen service connection for body rash (a skin disorder).

3.  Service connection for headaches.

4.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for cataract of the right eye with history of cataract surgery of the left eye (a vision disability).

5.  Entitlement to an increased (compensable) disability rating (or evaluation) for left ear hearing loss. 

6.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for tinnitus. 

7.  Service connection for tinea corporis with history of furunculosis (a skin disorder), to include as due to herbicide exposure (claimed as body rash). 

8.  Service connection for hypertension, to include as due to herbicide exposure (claimed as high blood pressure). 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The issues of service connection for a skin disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for headaches was denied in a March 2006 rating decision on the basis that headaches were not incurred in service or caused by service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the March 2006 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for headaches of in-service onset of headaches, so raises a reasonable possibility of substantiating the claim for service connection for headaches. 

3. The claim for service connection for body rash was denied in a March 2006 rating decision on the basis that body rash was not incurred in service or caused by service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

4. Evidence received since the March 2006 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for body rash of in-service onset of body rash and exposure to herbicide agents, so raises a reasonable possibility of substantiating the claim for service connection for a skin disorder. 

5. The Veteran has a current disability of headaches.

6. Headaches had their onset in service.

7. For the entire initial rating period from April 9, 2007, the service-connected bilateral vision disability has manifested in corrected central visual field acuity of 20/100 in the right ear and 20/40 in the left ear with a temporary decrease in visual field acuity of the left ear to 20/50. 

8. For the entire rating period from April 30, 2007, the left ear hearing loss disability has exhibited no worse than Level I hearing in the right ear and Level V hearing in the left ear.

9. For the entire rating period on appeal, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The March 2006 rating decision, which denied service connection for headaches, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The criteria for reopening service connection for headaches are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The March 2006 rating decision, which denied service connection for a skin disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

4. The criteria for reopening service connection for a skin disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6. The criteria for an initial rating in excess of 10 percent for cataract of the right eye with history of cataract surgery of the left eye for the entire initial rating period on appeal from April 9, 2007 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6029, 6029, 6061-6079 (2007).

7. The criteria for an increased (compensable) disability rating for left ear hearing loss for the entire appeal period from April 30, 2007 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).

8. There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening service connection for headaches and a skin disorder, and granting service connection for headaches, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the appeal for a higher rating for the vision disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for left ear hearing loss and tinnitus, the RO issued a December 2007 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

The RO arranged for VA eye examinations in January 2008 and March 2014.  These examinations are found to be adequate for purposes of rating the bilateral vision disability.  The examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including visual acuity and visual field testing, and rendered opinions regarding the severity of the disability.  The examination report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The RO arranged for a VA audiometric examination in December 2007.  This examination is adequate for purposes of rating the service-connected left ear hearing loss.  The examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  The examination report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given, and addresses the functional effects caused by the left ear hearing loss disability.  See Barr, 21 Vet. App. 303; Martinak at 455.  Specifically, the December 2007 VA examiner provided a description of the functional effect of the left ear hearing loss, noting that the Veteran reported that hearing loss causes difficulty in understanding speech in the left ear.  

The Board is aware that there is no indication as to whether the December 2007 VA examiner reviewed the claims file; however, the Board is using the December 2007 VA medical examination report to help determine the Veteran's contemporaneous left ear hearing loss symptomatology and impairment in order to rate the hearing loss, not to establish any of the elements of service connection (such as more remote questions of in-service noise or chronic or continuous symptoms of hearing loss).  In addition, the Veteran was capable of informing the December 2007 VA examiner of the hearing loss symptoms and resulting functional impairment at that time, in fact did so, and the reported symptoms were specifically noted in the December 2007 examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

The Veteran was capable of supplying the information regarding the then current hearing loss symptomatology and functional impairment, and December 2007 VA examiner additionally made clinical findings, including audiometric and speech recognition measurements, with respect to the left ear hearing loss disability.  For this reason, the absence of documentation of review of the claims file by the December 2007 VA examiner does not render the December 2007 VA examination report inadequate on the relevant question of the then current level of severity of the left ear hearing loss symptomatology, specifically including the findings measured at this examination, which are valid measures independent of any history.  See id. (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Headaches 

The RO denied service connection in a March 2006 rating decision on the basis that headaches were not incurred in service or caused by service.  In a March 2006 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that headaches were incurred in service or caused by service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for headaches.  The new evidence includes service treatment records, statements made by the Veteran, and VA and private treatment records.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

Service treatment records show multiple complaints of headaches during service, as well as an in-service assessment of headaches of unknown etiology.  Moreover, a December 2006 VA Form 21-4138 shows that the Veteran reported recurring headaches since an in-service mortar attack.  The Veteran's report of in-service onset of headaches is presumed credible for purposes of reopening the claim for service connection for headaches.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses a previously unestablished fact of in-service onset of headaches; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for headaches below.

Reopening of Service Connection for Body Rash 

The RO denied service connection in a March 2006 rating decision on the basis that body rash was not incurred in service or caused by service.  In a March 2006 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that a skin disorder was incurred in service or caused by service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a skin disorder.  The new evidence includes service treatment records, statements made by the Veteran, and VA and private treatment records.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

Service treatment records show that the Veteran had rash on the penis and hyperpigmented patches on the right leg.  See October 1968 service treatment record.  Moreover, the Veteran has asserted that the current skin disorder is related to in-service exposure to Agent Orange.  See May 2007 VA Form 21-4138.  The record reflects that the Veteran has been granted service connection for diabetes mellitus based on in-service exposure to Agent Orange.  See March 2006 rating decision.  The Board finds this evidence to be material because it addresses a previously unestablished fact of in-service onset of body rash, as well as in-service exposure to Agent Orange; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a skin disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for a skin disorder.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Headaches

The Veteran contends that service connection is warranted because headaches started in service after a mortar round exploded near the Veteran.  See December 2006 VA Form 21-4138.

The evidence shows that the Veteran has a current headaches disability.  An August 2008 VA treatment record shows a medical assessment of headaches and a January 2011 private treatment record shows a diagnostic impression of headaches. 

The Board finds that the evidence is in relative equipoise on the question of whether the current headaches began in service, that is, whether headaches were directly "incurred in" service.  Evidence weighing in favor of this finding includes statements made by the Veteran that headaches started in service after a mortar round exploded near the Veteran.  See December 2006 VA Form 21-4138.  The Board finds the above-referenced statements to be competent and credible evidence that headaches were "incurred in" service because they are consistent with service treatment records.  An October 1969 service treatment record shows reports by the Veteran of continued headaches and a medical assessment of headaches of unknown etiology.  Similarly, an April 1970 service treatment record shows complaints of headaches.  Evidence weighing against this finding includes the October 1970 service separation examination showing no medical assessment or notation of headaches, as well as post-service reports by the Veteran that he had no headaches.  See e.g., October 2001 VA treatment record.  However, the Veteran has indicated that his headaches have been recurring. 

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for headaches is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the vision disability, and finds that the severity of the vision disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that left ear hearing loss did not change in severity during the rating period on appeal, so does not warrant staged rating as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that left ear hearing loss did not undergo an increase within the one year period before the claim was filed with VA in April 2007.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Vision Disorder

A February 2008 rating decision granted service connection for cataract of the right eye with history of cataract in the left eye, initially assigning a 10 percent rating from April 9, 2007 under Diagnostic Codes (DCs) 6028-6079.  38 C.F.R. § 4.84a (2007).  The Veteran disagreed with the initial 10 percent rating but did not provide any specific contentions as to why a higher initial rating is warranted.  See May 2008 notice of disagreement (NOD).  The Veteran has generally asserted that his vision is worse than initially rated.  See September 2009 VA Form 9.

The Veteran's vision disability is rated under the criteria in effect prior to December 10, 2008 pursuant to DC 6028-6079.  38 C.F.R. § 4.84a (2007).  Because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the former eye rating criteria rather than the revised rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).

Under DC 6028, senile and other preoperative cataracts are rated on impairment of vision.  Senile and other postoperative cataracts are rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a (2007).  In this case, the record reflects that the Veteran underwent bilateral eye cataract surgery.  Under DC 6028 (2007), postoperative cataracts are rated on impairment of vision and aphakia.  Aphakia is defined as absence of the lens of the eye.  See Dorland's Illustrated Medical Dictionary 115 (32nd ed. 2012).  In this case, at no point during the appeal period did the Veteran have aphakia or dislocation of the crystalline lens.  See January 2008 and March 2014 VA examination reports.  Therefore, the Veteran's bilateral vision disability will be rated based on impairment of vision.  38 C.F.R. § 4.84, DCs 6028, 6029 (2007).    

With respect to impairment of vision, a 10 percent rating for loss of visual acuity requires that corrected vision be at least 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a, DCs 6078-6079 (2007).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  
38 C.F.R. § 4.84(a), DCs 6063-6078 (2007). 

After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that an initial disability rating in excess of 10 percent is not warranted for the service-connected vision disability for the entire appeal period from April 9, 2007.  

A November 2007 VA treatment record shows bilateral corrected vision of 20/30.  
The January 2008 VA examination report shows corrected vision of 20/100 in the right eye and 20/40 in the left eye.  A November 2011 VA treatment record shows corrected vision of 20/60 in the right eye and 20/50 in the left eye.  A December 2012 VA treatment record shows corrected vision of 20/30 in the right eye and 20/50 in the left eye.  The March 2014 VA examination report shows bilateral corrected vision of 20/40.  

As noted above, cataracts is rated based on impairment in visual acuity.  Here, the Veteran's worst corrected visual acuity in the right eye during the period on appeal was 20/100, and the worst corrected visual acuity in the left eye was 20/50.  While the November 2011 VA treatment record shows corrected vision that more nearly approximates a 20 percent rating, the December 2012 VA treatment record and the March 2014 VA examination report, which recorded visual acuity testing after the November 2011 VA treatment record, show visual acuity that more nearly approximates the 10 percent rating.  Therefore, the Board finds that the November 2011 visual acuity measurements showed temporary, as opposed to chronic, worsening of the bilateral vision disability, so does not warrant a higher initial rating.  As such, the bilateral vision disability does not meet the criteria for a higher initial disability rating under DCs 6078 and 6079.  38 C.F.R. § 4.84a, (2007).  

The Board has considered whether a higher initial disability rating could be assigned under another diagnostic code; however, as the Veteran has no evidence of any defect in his visual fields, a higher initial disability rating cannot be assigned under any diagnostic code for rating impairment of visual fields.  The Board also notes that the Veteran does not have uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intraocular hemorrhage, detachment of retina, or unhealed injury of the eyes during the initial rating period on appeal; therefore, DC 6000 to 6009 are not for application.  The record reflects that the Veteran's primary impairment from the service connected vision disability is diminished visual acuity.  Accordingly, the Board finds that the Veteran's service-connected vision disability is more appropriately rated under the old criteria of DCs 6061 through 6079 or the new criteria under DC 6061 through 6066, which rate impairments of visual acuity.  See 38 C.F.R. § 4.84a (2007).  Under these diagnostic codes, a higher initial disability rating for the bilateral vision disability cannot be assigned.

Therefore, the weight of the competent and probative lay and medical evidence of record is against a higher initial disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for the bilateral vision disability for the entire initial rating period on appeal from April 9, 2007.  


Increased Disability Rating for Left Ear Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

DC 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran is in receipt of a noncompensable (0 percent) disability rating for left ear hearing loss for the entire rating period on appeal from April 30, 2007.  The Veteran contends that a higher rating for the service-connected left hear hearing loss is warranted because he uses a hearing aid.  See May 2008 notice of disagreement.  After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable disability rating for the service-connected left ear hearing loss is not warranted for the entire appeal period from April 30, 2007.  

At a VA audiometric examination in December 2007, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
10
15
15
30
LEFT
25
40
50
65

Word recognition scores, based on the Maryland CNC test, were 100 percent in the right ear and 60 percent in the left ear.  The pertinent diagnosis was left ear hearing loss.

These results yield a puretone threshold average of 17. 5 for the right ear and 45 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral V is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (zero percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for left ear hearing loss based on the December 2007 VA audiometric numbers.  38 C.F.R. § 4.86.   Thus, the December 2007 VA audiometric and speech recognition evidence does not support a finding of a compensable rating.      

The Board has considered and weighed the results of the March 2011 VA audiometric testing showing puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
10
15
15
35
LEFT
20
40
50
60

These results yield a puretone threshold average of 18.75 decibels in the right ear and 42.5 decibels in the left ear.  

The March 2011 VA audiology speech recognition results are inadequate for VA rating purposes because the VA audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  An examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)" and a puretone audiometry test.  38 C.F.R. § 4.85(a).  As noted above, Table VIA, for hearing impairment based only on the puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  The Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for left ear hearing loss based on the March 2011 VA audiometric numbers.  38 C.F.R. § 4.86.  

Given that the March 2011 VA audiology examination does not include Maryland CNC test results, and does not have an examiner certification pursuant to 38 C.F.R. § 4.85(a), the Board will use the March 2011 VA examination report's puretone averages with the most recent valid results in the December 2007 VA examination report's Maryland CNC word recognition scores to determine the disability rating.  Applying Table VI to the Veteran's hearing loss, the March 2011 VA audiology report's puretone averages and the December 2007 VA examination report's word recognition scores (100 percent in the right ear and 60 percent in the left ear) result in numerical designations of Level I in the right ear and Level V in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  Thus, the March 2011 VA audiometric testing combined with the December 2007 VA speech recognition evidence does not support a finding of a compensable rating.      

While the Veteran has reported difficulty with hearing others, which he reports has impacted social functioning, the percentage of speech recognition in the left ear reflects moderate speech discrimination ability and right ear reflects high speech discrimination ability throughout the rating period on appeal.  Neither the Veteran nor his representative has contended that the hearing examinations are deficient in rating the left ear hearing loss.

Despite the Veteran's contention that his hearing loss is severe enough to warrant a compensable rating for the entire rating period on appeal, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a compensable disability rating for the rating period on appeal.  The Board does not find evidence that the rating assigned for the left ear hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an increased (compensable) disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased (compensable) rating for left ear hearing loss for the entire rating period on appeal from April 30, 2007.  

Increased Disability Rating for Tinnitus

Tinnitus is rated under DC 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under DC 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left ear hearing loss, tinnitus, and vision disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ear hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty in conversation, which results in social impairment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes any difficulty or inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

While the Veteran contends that his ability to hear has worsened as evidenced by the use of hearing aids, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected left ear hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to left ear hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

As to tinnitus, with respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

As to the bilateral vision disability, with respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral vision disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria for the Veteran's bilateral vision disability provide for ratings based on impairment of visual acuity (Diagnostic Codes 6061 to 6079 under the old criteria and Diagnostic Codes 6061 to 6066 under the new criteria), and other diseases of the eyes (Diagnostic Codes 6000 to 6009 under the old and new criteria).  38 C.F.R. § 4.84a (2007); 38 C.F.R. § 4.79 (2014).  As the Rating Schedule contemplates all aspects of the Veteran's bilateral vision disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected vision disability.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are posttraumatic stress disorder (PTSD), diabetes mellitus type 2, residuals of prostate cancer status post radical prostatectomy with painful scar and non-tender scar, tinnitus, cataracts of the right and left eyes, diabetic neuropathy of both upper and lower extremities, residuals of otitis media, residuals of otitis externa, vasomotor rhinitis, left ear hearing loss, and erectile dysfunction.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected left ear hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  The December 2011 VA examination report noted that the Veteran worked for five years as an electrical estimator and for 37 years as an engineer.  As the issue of individual unemployability due to the service-connected disability is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

New and material evidence having been received, the appeal to reopen service connection for headaches is granted.

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.

Service connection for headaches is granted. 

An initial disability rating for the bilateral vision disability in excess of 10 percent for the entire appeal period from April 9, 2007 is denied. 

An increased (compensable) disability rating for left ear hearing loss for the entire rating period from April 30, 2007 is denied.

A disability rating in excess of 10 percent for service-connected tinnitus for the entire rating period on appeal from April 30, 2007 is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The record reflects that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m) (2014).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3 309(e) (2014).  Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Service Connection for a Skin Disorder 

The Veteran contends that he has had recurrent body rash since service, which he asserts is related to in-service exposure to Agent Orange.  An October 1968 service treatment record shows that the Veteran had rash on the penis and hyperpigmented patches on the right leg.  In addition, the Veteran is presumed to have in-service herbicide exposure. 

With respect to the element of current disability, the record reflects that the Veteran has been diagnosed with recurrent tinea cruris, tinea corporis, and furunculosis.  See e.g., August 2008, September 2008, and December 2009 VA treatment records.  

In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether the Veteran's current skin disorder started in service or was caused by the in-service herbicide exposure.  See Combee, 34 F.3d 1039; McCartt, 12 Vet. App at 167.

Service Connection for Hypertension 

The Veteran contends that service connection is warranted because the current hypertension is related to in-service exposure to Agent Orange.  A March 1970 service treatment record shows that the Veteran had blood pressure readings of 140/100 and the October 1970 service separation examination report shows blood pressure readings of 138/82.  The Veteran is presumed to have in-service herbicide exposure.  

The record reflects that the Veteran has a current diagnosis of hypertension.  See e.g., November 2008 VA treatment record; January 2011 Centinela Hospital Medical Center report.  

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have indicated that there may be some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether the current hypertension started in service or was caused by the presumed in-service herbicide exposure.  See Combee, 34 F.3d 1039; McCartt, 12 Vet App at 167.

Accordingly, the issues of service connection for a skin disorder and hypertension are REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination(s) to help determine the etiology of the current skin disorder and hypertension.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner(s).  The examiner(s) should note such review in the examination report(s).  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner(s) is/are requested to offer the following opinions: 

a. Is it at least as likely as not (i.e., a 50 percent probability or greater) that a skin disorder started in service or is related to active service, to include the presumed in-service exposure to herbicides (Agent Orange)?  The VA examiner should specifically comment on any relationship between the current skin disorder and the in-service notations of rash on the penis and hyperpigmented patches on the right leg.

b. Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  The examiner should also comment on the Veteran's elevated blood pressure readings during service.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2. Thereafter, the issues of service connection for hypertension and a skin disorder should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


